Per Curiam.
The property was sold to the “ Union Loan & Trust Company,” doing business at 886 Eighth avenue, Hew York, February 5, 1889. The defendant is an independent corporation known as “ The Union Loan & Trust Co. of Cleveland, Ohio, ” organized September 25, 1889, seven months after the sale. The officers and stockholders of the two companies are different, except that one person connected with the defendant company was, at the time of the sale, an officer of the former corporation. Jekyll-Hvde tactics have been traced to individuals, and may, to an extent, enter into corporate transformations. In the case of individuals, but one exists in point of fact, but here two independent entities exist, each having a charter, a mission, and separate corporate rights. We cannot hold that the second corporation is the first, for such is not the truth. Upon the proofs and the law "applicable, the complaint ought to have been dismissed. It follows that it was error *424to send the ease to the jury, and that the judgment entered on their verdict in favor of the plaintiff must be reversed, and a new trial ordered, with costs to the appellant to abide the event.